department of the treasury internal_revenue_service washington d c uil may tt ep 2a t3 commissioner tax_exempt_and_government_entities_division legend taxpayer a taxpayer b plan x amount dear request for a private_letter_ruling submitted by your authorized this is in response to the representative on your behalf in which you request rulings under sec_402 of the internal_revenue_code code the following facts and representations have been submitted in support of your ruling_request taxpayer a died on date taxpayer a’s date of birth was date he was survived by his wife taxpayer b whose date of birth was date at the time of his death taxpayer a was a participant in plan x a money_purchase_pension_plan which your authorized representative has asserted is qualified under sec_401 of the code and the trust of which is tax- exempt under sec_501 at the time of his death taxpayer a's account balance in plan x was approximately amount taxpayer a named taxpayer b as the sole beneficiary of his plan x account balance taxpayer a attained age in and prior to his death had begun to receive from plan x the minimum required distributions required by code sec_401 taxpayer a died on date and it has been asserted that the required_distribution for the year of death has been made plan x continues to maintain an account in the name of taxpayer a additionally taxpayer b is a participant in plan x and also has an account balance under plan x taxpayer b now wishes to directly roll over by means of a trustee to trustee transfer taxpayer a’s account balance in plan x to taxpayer b’s account in plan x to the extent taxpayer a’s plan x account balance exceeds amounts required to be distributed in accordance with the mandate of code sec_401 for calendar years and page said transaction is intended to be completed no later than date relevant provisions of plan x permit taxpayer b to transfer or roll over taxpayer a’s interest in plan x into an account in the name of taxpayer b in said plan x based on the above facts and representations you request the following letter rulings that the amounts directly transferred from taxpayer a’s account in plan x to taxpayer b’s account in plan x may be excluded from taxpayer b's income as a rollover_contribution from a code sec_401 qualified_retirement_plan to another code sec_401 qualified_retirement_plan pursuant to sec_402 and sec_401 of the code and that with respect to the amounts transferred from taxpayer a’s plan x account into taxpayer b’s plan x account no distribution from plan x to taxpayer b is required to be made prior to taxpayer b's required_beginning_date as defined in code sec_401 in accordance with the rule_of code sec_401 with respect to your first ruling_request sec_402 of the code provides that except as otherwise provided in this section any amount actually distributed to any distributee by any employees’ trust described in sec_401 which is exempt from tax under sec_501 shall be taxable to the distributee in the taxable_year of the distributee in which distributed under sec_72 relating to annuities sec_402 of the code provides generally that if any portion of an eligible_rollover_distribution from a qualified_trust is transferred into an eligible_retirement_plan the portion of the distribution so transferred shall not be includible in gross_income in the taxable_year in which paid sec_402 of the code defines eligible_rollover_distribution as any distribution to an employee of all or any portion of the balance_to_the_credit of an employee in a qualified_trust except the following distributions a any distribution which is one of a series of substantially_equal_periodic_payments not less frequently than annually made-- i for the life or life expectancy of the employee or the joint lives or joint life expectancies of the employee and the employee's designated_beneficiary or for a period of years or more b any distribution to the extent the distribution is required under sec_401 and c any distribution which is made upon the hardship of the employee page sec_402 of the code defines eligible_retirement_plan as i an individual_retirement_account described in sec_408 ii an individual_retirement_annuity described in sec_408 other than an endowment_contract iii a sec_401 a of the code qualified_retirement_plan iv an annuity plan described in sec_403 v an eligible_deferred_compensation_plan described in sec_457 which is maintained by an eligible_employer described in sec_457 and vi an annuity_contract described in sec_403 sec_402 of the code provides generally that sec_402 shall not apply to any transfer of a distribution made after the 60th day following the day on which the distributee received the property distributed sec_402 of the code provides generally if a distribution attributable to an employee is paid to the spouse of the employee after the employee's death sec_402 of the code will apply to such distribution in the same manner as if the spouse were the employee sec_401 of the code provides that a_trust shall constitute a sec_401 qualified_trust only if the plan of which such trust is a part provides that if the distributee of any eligible rollover distribution-- i elects to have such distribution paid directly to an eligible_retirement_plan and specifies such eligible_retirement_plan to which such distribution is to be paid in such form and at such time as the plan_administrator may prescribe such distribution shall be in the form of a direct trustee-to-trustee transfer to the eligible_retirement_plan so specified the term eligible_rollover_distribution when used in sec_401 of the code has the same meaning as when used in sec_402 of the code the term eligible_retirement_plan when used in sec_401 of the code includes a defined_contribution_plan that permits the acceptance of rollover distributions generally a direct trustee-to-trustee transfer described in sec_401 of the code constitutes a direct_rollover of an eligible_rollover_distribution and is entitled to tax-deferred treatment pursuant to sec_402 of the code sec_1_401_a_31_-1 of the income_tax regulations question and answer provides in summary that for purposes of the code sec_401 requirements a direct_rollover described in code sec_401 is a distribution and rollover of the eligible_rollover_distribution and not a transfer of assets and liabilities page with respect to your ruling_request code sec_401 provides in general that a_trust will not be considered qualified unless the plan provides that the entire_interest of each employee- i ii will be distributed to such employee not later than the required_beginning_date or will be distributed beginning not later than the required_beginning_date over the life of such employee or over the lives of such employee and a designated_beneficiary or over a period not extending beyond the life expectancy of such employee or the life expectancy of such employee and a designated_beneficiary sec_401 of the code provides in relevant part that for purposes of this paragraph the term required_beginning_date means april of the calendar_year following the calendar_year in which the employee attains age or retires in the case of a employee who is not a five_percent_owner in short for calendar years after the effective date of the economic_growth_and_tax_relief_reconciliation_act_of_2001 egttra including calendar_year a surviving_spouse who is the beneficiary of a deceased qualified_plan participant and who is entitled to receive amounts from said decedent’s plan account may roll over or directly transfer in a transaction that complies with code sec_401 amounts attributable to said decedent into her account in a qualified_plan in which she participates in this case taxpayer b the surviving_spouse of taxpayer a will receive or be treated as having received a distribution of the full amount due her as sole beneficiary from taxpayer a’s plan x account she will then accomplish a transfer by means of a direct_rollover within the meaning of sec_401 of the code of taxpayer a’s plan x account balance into her own account in plan x we believe that such a transaction falls within sec_402 and within the purview of code sec_401 therefore with respect to your first ruling_request we conclude as follows that the amounts directly transferred from taxpayer a’s account in plan x to taxpayer b’s account in plan x may be excluded from taxpayer b's income as a rollover_contribution from a code sec_401 qualified_retirement_plan to another code sec_401 qualified_retirement_plan pursuant to sec_402 and sec_401 of the code with respect to your second ruling_request after the transaction referenced in the initial ruling_request is completed for purposes of code sec_401 the distribution_requirements of sec_401 will apply to such transferred amounts as if the spouse were the employee in short said transferred amounts will be subject_to the requirements of code sec_401 and the distribution of same page must begin no later than taxpayer b’s required_beginning_date as that term is defined in code sec_401 thus with respect to your second ruling_request we conclude that with respect to the amounts transferred from taxpayer a’s plan x account into taxpayer b’s plan x account no distribution from plan x to taxpayer b is required to be made prior to taxpayer b's required_beginning_date as defined in code sec_401 in accordance with the rule_of code sec_401 these letter rulings are based on the assumption that plan x is qualified under sec_401 of the code and its trust tax-exempt under sec_501 at ail times relevant thereto the letter rulings are also based on the assumption that the direct_rollover of amounts from taxpayer a’s account in plan x to taxpayer b’s account in plan x meets all of the rules applicable to direct rollovers found in sec_402 and sec_401 of the code and is consistent with the provisions of plan x pursuant to a power_of_attorney on file in this office a copy of this ruling letter is being sent to your authorized representative the author of this ruling is who may be reached at sincerely yours vv manager employee_plans technical group enclosures deleted copy of letter_ruling form_437
